                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


LYNN C.,                                   )
                                           )
           Plaintiff,                      )
                                           )
      v.                                   ) Civil no. 2:17-cv-00449-LEW
                                           )
                                           )
SOCIAL SECURITY ADMINISTRATION             )
COMMISSIONER,                              )
                                           )
           Defendant.                      )


               ORDER AFFIRMING THE
    RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed November 6, 2018, the Recommended Decision is accepted.

      Accordingly, is hereby ORDERED that the Commissioner’s decision is

AFFIRMED.



                            /s/ Lance E. Walker
                            LANCE E. WALKER
                            UNITED STATES DISTRICT JUDGE

Dated this 26th day of November, 2018
